Title: To James Madison from Samuel Snow, 10 December 1802
From: Snow, Samuel
To: Madison, James


					
						Sir,
						Providence 10th. December 1802
					
					Enclosed I have the honour to forward to you a Semi-annual report of American Vessels entered at Canton between the 31st. of July 1801 and the 1st. of January 1802, received a few days past from my Agent there.  Nothing particular accompanied the report.  I have the honour to be very Respectfully Sir, your Obedient humble Servant.
					
						Samuel Snow
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
